Citation Nr: 1335154	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  13-11 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin

THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $48,666.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel








INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from May 1952 to April 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the VA Committee on Waivers and Compromises in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's request for a waiver of his overpayment was denied in part because it was determined that his income exceeded his expenses; thus, it would not be against the principles of equity and good conscience to collect the debt. 

The evidence includes a financial status report dated April 2011.  No additional information regarding the Veteran's finances, other than statements from his daughter that the Veteran's medical expenses greatly exceed those previously reported, has been received.   The Veteran must be given an opportunity to submit an updated financial status report and any other pertinent information to allow the Committee on Waivers and Compromises to determine whether to grant a waiver.

Throughout the course of the appeal, the Veteran's daughter has submitted evidence on his behalf.   She has not submitted a power of attorney or any other document indicating that she may sign documents on her father's behalf, or receive any information about his claim.  The Veteran must be provided with the opportunity to present evidence that his daughter is authorized to represent his interests in this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran, or his duly authorized representative, complete an updated financial status report (VA Form 4-5655), listing all monthly income, expenses, assets, debts, and any other available evidence to support an assertion that recovery of debt would deprive him of life's basic necessities and cause an inequitable hardship on him.  

2.  Request that the Veteran, or his duly authorized representative, provide evidence that his daughter is authorized to represent his interests in this matter, to include signing documents in his name or on his behalf, such as a power of attorney in her name, to the extent such document exists.  A copy of such must be associated with the evidence of record.  If such documentation is not available, the agency of original jurisdiction must determine whether the claimant's daughter is a proper party in this claim.  The appellant must be given the opportunity to indicate whether he wants his daughter's assistance in this matter.  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


